DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

In independent claim 1, claim limitation “a code comparator configured to compare the sampling code with a reference code to generate a comparison flag” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a code comparator” coupled with functional language “configured to compare the sampling code with a reference code to generate a comparison flag” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0005] for the 35 U.S.C. 112(f) limitation.

In claim 9, claim limitation “a counter configured to count the sampled oscillation signal to change a set value of the sampling code” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a counter” coupled with functional language “configured to count the sampled oscillation signal to change a set value of the sampling code” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 9 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0043] for the 35 U.S.C. 112(f) limitation.

In independent claim 13, claim limitation “a code comparator configured to compare the sampling code with a reference code to generate a comparison flag” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a code comparator” coupled with functional language “configured to compare the sampling code with a reference code to generate a comparison flag” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 13 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0005] for the 35 U.S.C. 112(f) limitation.

In claim 18, claim limitation “a counter configured to count the sampled oscillation signal to change a set value of the sampling code” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a counter” coupled with functional language “configured to count the sampled oscillation signal to change a set value of the sampling code” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 18 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0043] for the 35 U.S.C. 112(f) limitation.

In independent claim 20, claim limitation “a code comparator configured to compare the sampling code with a reference code to generate a comparison flag” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a code comparator” coupled with functional language “configured to compare the sampling code with a reference code to generate a comparison flag” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 20 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0005] for the 35 U.S.C. 112(f) limitation.

In claim 21, claim limitation “a counter configured to count the sampled oscillation signal to change a set value of the sampling code” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a counter” coupled with functional language “configured to count the sampled oscillation signal to change a set value of the sampling code” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 21 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph [0043] for the 35 U.S.C. 112(f) limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “a command and address (command/address)” in lines 2-3. The claim 2 does not need to include “(command/address)” and it should be removed as the claim 2 already recites “a command and address.”
 Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
Claim 14 recites “a command and address (command/address)” in line 2. The claim 14 does not need to include “(command/address)” and it should be removed as the claim 14 already recites “a command and address.”
 Appropriate correction is required.

Claims 20-23 are objected to because of the following informalities: 
Claim 20 recites “a command and address (command/address)” in lines 2-3. The claim 20 does not need to include “(command/address)” and it should be removed as the claim 20 already recites “a command and address.”
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang et al. (US 11029721 B2) in view of KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1) and Nagano (US 6260975 B1).

As per claim 1, Huang et al. (US 11029721 B2) teach a sampling code generation circuit including, wherein the sampling code generation circuit is configured to perform a count operation during a sampling period (col. 2, lines 49-52, generating an oscillation signal and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times within a sampling period).
However Huang et al. (US 11029721 B2) do not explicitly teach a semiconductor device, a buffer circuit configured to receive an external set signal.
KIM in an analogous art teaches a semiconductor device, a buffer circuit configured to receive an external set signal (abstract, a semiconductor device; para. 52, the buffer circuit receives the command, the address and the chip selection signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2) the ability to include a semiconductor device, a buffer circuit configured to receive an external set signal as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to test the buffer circuit to Huang et al. (US 11029721 B2)’s device.
Huang et al. (US 11029721 B2) and KIM do not explicitly teach the sampling period 
adjusted based on an output signal of the buffer circuit to generate a sampling code.
HALL et al. in an analogous art teach the sampling period adjusted based on an output signal of the buffer circuit to generate a sampling code (para. 49, output buffer, adjust the sample period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2) and KIM the ability that the sampling period adjusted based on an output signal of the buffer circuit to generate a sampling code as taught by HALL et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to count the sampled oscillation signal for generating the sampling code to Huang et al. (US 11029721 B2)’s and KIM’s device.
Huang et al. (US 11029721 B2), KIM and HALL et al. do not explicitly teach a 
code comparator configured to compare the sampling code with a reference code to generate a comparison flag.
Nagano in an analogous art teaches a code comparator configured to compare the sampling code with a reference code to generate a comparison flag (col. 5, lines 51-56, comparing the sampled digital code with a reference code to obtain a difference value between the both codes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM and HALL et al. the ability to include a code comparator configured to compare the sampling code with a reference code to generate a comparison flag as taught by Nagano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect a defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s and HALL et al.’s device.

As per claim 2, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano teach the additional limitations.
KIM teaches that the external set signal includes a command and address (command/address) signal and a chip selection signal (para. 52, the buffer circuit receives the command, the address and the chip selection signal).

As per claim 4, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano teach the additional limitations.
Huang et al. (US 11029721 B2) teach that the sampling code generation circuit samples an oscillation signal during the sampling period and counts the sampled oscillation signal to generate the sampling code (col. 2, lines 49-52, generating, by an oscillator, an oscillation signal, and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an original quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times of the oscillator within a sampling time period).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1) and Nagano (US 6260975 B1) as applied to claim 1 above, and further in view of Schweitzer, III et al. (US 20200110124 A1).

As per claim 3, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano substantially teach the claimed invention described in claim 1 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano do not explicitly teach that the sampling code generation circuit adjusts the sampling period to be longer when the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit.
Schweitzer, III et al. in an analogous art teach that the sampling code generation circuit adjusts the sampling period to be longer when the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit (para. 76, the samples stored in the buffer, to send samples from the buffer for a time period (longer) following the fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano the ability that the sampling code generation circuit adjusts the sampling period to be longer when the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit as taught by Schweitzer, III et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s and Nagano’s device.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1) and Nagano (US 6260975 B1) as applied to claim 4 above, and further in view of Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1).

As per claim 5, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano substantially teach the claimed invention described in claim 4 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano do not explicitly teach a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit.
Yang et al. in an analogous art teach that a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit (para. 46, the enable signals, output buffer, to generate drive signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano the ability to include a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit as taught by Yang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide drive signals for the sampling code generation to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s and Nagano’s device.
Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano and Yang et al. 
do not explicitly teach that a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal.
Ham et al. in an analogous art teach a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal (abstract, adjusting the output in response to the drive signal, initialization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM and HALL et al., Nagano and Yang et al. the ability to include a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal as taught by Ham et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate the sampling code to detect the defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s and Yang et al.’s device.

As per claim 9,  Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. teach the additional limitations.
Huang et al. (US 11029721 B2) teach an oscillation signal sampling circuit configured to sample an oscillation signal during the sampling period to generate a sampled oscillation signal; and a counter configured to count the sampled oscillation signal to change a set value of the sampling code (col. 2, lines 49-52, generating, by an oscillator, an oscillation signal, and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an original quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times of the oscillator within a sampling time period).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1), Nagano (US 6260975 B1), Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 5 above, and further in view of Bourdel et al. (US 20120027050 A1).

As per claim 6, Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and  Ham et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. do not explicitly teach an initialization pulse generation circuit configured to generate the initialization pulse at an end point in time of an initialization operation.
Bourdel et al. in an analogous art teach an initialization pulse generation circuit configured to generate the initialization pulse at an end point in time of an initialization operation (para. 91, at the end of the initialization phase, pulses generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. the ability to include an initialization pulse generation circuit configured to generate the initialization pulse at an end point in time of an initialization operation as taught by Bourdel et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate the sampling code based on an initialization pulse to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s and Ham et al.’s device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1), Nagano (US 6260975 B1), Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 5 above, and further in view of Huang et al. (US 20100259298 A1) and Schweitzer, III et al. (US 20200110124 A1).

As per claim 7, Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and  Ham et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. do not explicitly teach a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer.
Huang et al. (US 20100259298 A1) in an analogous art teach that a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer (para. 47, the drive signals transitions from a low logic level to a high logic level, duration of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. the ability that a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer as taught by Huang et al. (US 20100259298 A1) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the duration of the logic level transition period of the drive signal to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s and Ham et al.’s device.
Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al.,
Ham et al., Huang et al. (US 20100259298 A1) do not explicitly teach that the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit.
Schweitzer, III et al. in an analogous art teach that the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit (para. 76, buffer, the fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al., Ham et al. and Huang et al. (US 20100259298 A1) the ability that the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit as taught by Schweitzer, III et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine a defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s, Ham et al.’s and Huang et al. (US 20100259298 A1)’s device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1), Nagano (US 6260975 B1), Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 5 above, and further in view of Schweitzer, III et al. (US 20200110124 A1) and
KOVACS (US 20070208262 A1).

As per claim 8, Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and  Ham et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. do not explicitly teach that a failure detection signal generation circuit configured to generate a failure detection signal based on an output signal of the buffer circuit.
Schweitzer, III et al. in an analogous art teach a failure detection signal generation circuit configured to generate a failure detection signal based on an output signal of the buffer circuit (para. 76, to send samples from the buffer for a time period (longer) following the fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. the ability to include a failure detection signal generation circuit configured to generate a failure detection signal based on an output signal of the buffer circuit as taught by Schweitzer, III et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to  determine defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s and Ham et al.’s device.
Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al., 
Ham et al. and Schweitzer, III et al. do not explicitly teach a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal.
KOVACS in an analogous art teaches a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal (para. 91, drive signal processing circuit to generate signals used for fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al., Ham et al. and Schweitzer, III et al. the ability to include 
a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal as taught by KOVACS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect fault based on the drive signal to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s, Ham et al.’s and Schweitzer, III et al.’s device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1), Nagano (US 6260975 B1), Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 5 above, and further in view of SAKAKIBARA et al. (US 20170318250 A1).

As per claim 10, Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and  Ham et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. do not explicitly teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs.
SAKAKIBARA et al. in an analogous art teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs (fig. 13, para. 295, the initialization signal INI, the drive signal TRG, the sample pulse FDG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al., Nagano, Yang et al. and Ham et al. the ability that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs as taught by SAKAKIBARA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the sampling period for the defective buffer circuit detection to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s, Nagano’s, Yang et al.’s and Ham et al.’s device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1) and Nagano (US 6260975 B1) as applied to claim 1 above, and further in view of KAWATA et al. (US 20190305772 A1).

As per claim 11, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano substantially teach the claimed invention described in claim 1 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano do not explicitly teach a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit.
KAWATA et al. in an analogous art teach a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit (para. 48, compares the output of the buffer circuit with the reference, the failure detection signal is output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano the ability to include a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit as taught by KAWATA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s and Nagano’s device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), KIM (US 20190362804 A1), HALL et al. (US 20150264136 A1) and Nagano (US 6260975 B1) as applied to claim 1 above, and further in view of Eckel et al. (US 5946209).

As per claim 12, Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano substantially teach the claimed invention described in claim 1 (as rejected above).
However Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano do not explicitly teach that the buffer circuit is configured to receive the external set signal, wherein a slew rate of the external set signal is varied according to a test signal.
Eckel et al. in an analogous art teach that the buffer circuit is configured to receive the external set signal, wherein a slew rate of the external set signal is varied according to a test signal (col. 23, lines 50-52, slew rate signal changed, test point).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), KIM, HALL et al. and Nagano the ability that the buffer circuit is configured to receive the external set signal, wherein a slew rate of the external set signal is varied according to a test signal as taught by Eckel et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to execute the test operation to determine defective buffer circuit to Huang et al. (US 11029721 B2)’s, KIM’s, HALL et al.’s and Nagano’s device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2) in view of Schweitzer, III et al. (US 20200110124 A1) and Nagano (US 6260975 B1).

As per claim 13, Huang et al. (US 11029721 B2) teach a sampling code generation circuit configured to sample an oscillation signal during a sampling period ; to generate a sampled oscillation signal; and configured to count the sampled oscillation signal to generate a sampling code (col. 2, lines 49-52, generating an oscillation signal and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times within a sampling period).
However Huang et al. (US 11029721 B2) do not explicitly teach that the sampling period adjusted according to whether a buffer circuit is a defective circuit.
Schweitzer, III et al. in an analogous art teach that the sampling period adjusted according to whether a buffer circuit is a defective circuit (para. 76,  samples, time period, buffer, the fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2) the ability that the sampling period adjusted according to whether a buffer circuit is a defective circuit as taught by Schweitzer, III et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect a fault in the buffer circuit to Huang et al. (US 11029721 B2)’s device.
Huang et al. (US 11029721 B2) and Schweitzer, III et al. do not explicitly teach 
a code comparator configured to compare the sampling code with a reference code to generate a comparison flag.
Nagano in an analogous art teaches a code comparator configured to compare the sampling code with a reference code to generate a comparison flag (col. 5, lines 51-56, comparing the sampled digital code with a reference code to obtain a difference value between the both codes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2) and Schweitzer, III et al. the ability to include a code comparator configured to compare the sampling code with a reference code to generate a comparison flag as taught by Nagano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect a defective buffer circuit to Huang et al. (US 11029721 B2)’s and Schweitzer, III et al.’s device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), Schweitzer, III et al. (US 20200110124 A1) and Nagano (US 6260975 B1) as applied to claim 13 above, and further in view of KIM (US 20190362804 A1).

As per claim 14, Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano substantially teach the claimed invention described in claim 13 (as rejected above).
However Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano do not explicitly teach that the buffer circuit receives a command and address (command/address) signal and a chip selection signal.
KIM in an analogous art teaches that the buffer circuit receives a command and address (command/address) signal and a chip selection signal (para. 52, the buffer circuit receives the command, the address and the chip selection signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano the ability to that the buffer circuit receives a command and address (command/address) signal and a chip selection signal as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform write and read operation to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s and Nagano’s device.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), Schweitzer, III et al. (US 20200110124 A1) and Nagano (US 6260975 B1) as applied to claim 13 above, and further in view of Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1).

As per claim 15, Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano substantially teach the claimed invention described in claim 13 (as rejected above).
However Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano do not explicitly teach a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit.
Yang et al. in an analogous art teach a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit (para. 46, the enable signals, output buffer, to generate drive signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano the ability to include a drive signal generation circuit configured to generate a drive signal based on an output signal of the buffer circuit as taught by Yang et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide drive signals for the sampling code generation to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s and Nagano’s device.
Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano and Yang et al. 
do not explicitly teach a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal.
Ham et al. in an analogous art teach a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal (abstract, adjusting the output in response to the drive signal, initialization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano and Yang et al. the ability to include a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal as taught by Ham et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate the sampling code to detect the defective buffer circuit to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s, Nagano’s and Yang et al.’s device.

As per claim 18, Huang et al. (US 11029721 B2), Schweitzer, III et al. and Nagano, Yang et al. and Ham et al. teach the additional limitations.
Huang et al. (US 11029721 B2) teach an oscillation signal sampling circuit configured to sample the oscillation signal during the sampling period to generate a sampled oscillation signal; and a counter configured to count the sampled oscillation signal to change a set value of the sampling code (col. 2, lines 49-52, generating, by an oscillator, an oscillation signal, and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an original quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times of the oscillator within a sampling time period).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), Schweitzer, III et al. (US 20200110124 A1), Nagano (US 6260975 B1),  Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 15 above, and further in view of Huang et al. (US 20100259298 A1).

As per claim 16, Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. substantially teach the claimed invention described in claim 15 (as rejected above).
Schweitzer, III et al. teach that the buffer circuit is a defective circuit as compared with when the buffer circuit has no defective circuit (para. 76, buffer, the fault detection).
However Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. do not explicitly teach that a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer.
Huang et al. (US 20100259298 A1) in an analogous art teach that a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer (para. 47, the drive signals transitions from a low logic level to a high logic level, duration of time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. the ability that a logic level transition period of the drive signal generated by the drive signal generation circuit is set to be longer as taught by Huang et al. (US 20100259298 A1)  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
determine the duration of the logic level transition period of the drive signal to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s, Nagano’s, Yang et al.’s  and Ham et al.’s  device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), Schweitzer, III et al. (US 20200110124 A1), Nagano (US 6260975 B1),  Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 15 above, and further in view of KOVACS (US 20070208262 A1).

As per claim 17, Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. substantially teach the claimed invention described in claim 15 (as rejected above).
Schweitzer, III et al. (US 20200110124 A1) teach a failure detection signal generation circuit configured to generate a failure detection signal based on an output signal of the buffer circuit
(para. 76, to send samples from the buffer for a time period (longer) following the fault detection).
However Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. do not explicitly teach a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal.
KOVACS in an analogous art teaches a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal (para. 91, drive signal processing circuit to generate signals used for fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. the ability to include a drive signal output circuit configured to drive the drive signal, which is set to have a first logic level during an initialization operation, to a second logic level based on the failure detection signal as taught by KOVACS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect fault based on the drive signal
 to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s, Nagano’s, Yang et al.’s  and Ham et al.’s  device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11029721 B2), Schweitzer, III et al. (US 20200110124 A1), Nagano (US 6260975 B1),  Yang et al. (US 20080018586 A1) and Ham et al. (US 10198015 B1) as applied to claim 15 above, and further in view of SAKAKIBARA et al. (US 20170318250 A1).

As per claim 19, Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. do not explicitly teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs.
SAKAKIBARA et al. in an analogous art teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs (fig. 13, para. 295, the initialization signal INI, the drive signal TRG, the sample pulse FDG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Huang et al. (US 11029721 B2), Schweitzer, III et al., Nagano, Yang et al. and Ham et al. the ability that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs as taught by SAKAKIBARA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the sampling period for the defective buffer circuit detection
 to Huang et al. (US 11029721 B2)’s, Schweitzer, III et al.’s, Nagano’s, Yang et al.’s  and Ham et al.’s  device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20190362804 A1) in view of KOVACS (US 20070208262 A1), Ham et al. (US 10198015 B1) and Nagano (US 6260975 B1).

As per claim 20, KIM teaches a semiconductor device (abstract, a semiconductor device) comprising: a buffer circuit configured to receive a command and address (command/address) signal and a chip selection signal to generate an internal command/address signal and an internal chip selection signal (para. 52, the buffer circuit receives the command, the address and the chip selection signal, buffer the received signals, output a buffered signal (internal signals)).
However KIM does not explicitly teach a failure detection signal generation circuit configured to generate a failure detection signal; a drive signal output circuit configured to drive the drive signal, which is initialized during an initialization operation, based on the failure detection signal such that a logic level transition of the drive signal occurs.
KOVACS in an analogous art teaches a failure detection signal generation circuit configured to generate a failure detection signal; a drive signal output circuit configured to drive the drive signal, which is initialized during an initialization operation, based on the failure detection signal such that a logic level transition of the drive signal occurs (para. 91, drive signal processing circuit to generate signals used for fault detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM the ability including a failure detection signal generation circuit configured to generate a failure detection signal; a drive signal output circuit configured to drive the drive signal, which is initialized during an initialization operation, based on the failure detection signal such that a logic level transition of the drive signal occurs as taught by KOVACS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect fault based on the drive signal
 to KIM’s device.
KIM and KOVACS do not explicitly teach a sampling code output circuit configured 
to generate the sampling code based on an initialization pulse and the drive signal. 
Ham et al. in an analogous art teach a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal (abstract, adjusting the output in response to the drive signal, initialization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM and KOVACS the ability to include a sampling code output circuit configured to generate the sampling code based on an initialization pulse and the drive signal as taught by Ham et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to
generate the sampling code to detect the defective buffer circuit to KIM’s and KOVACS’ device.
KIM, KOVACS and Ham et al. do not explicitly teach a code comparator configured
to compare the sampling code with a reference code to generate a comparison flag.
Nagano in an analogous art teaches a code comparator configured to compare the sampling code with a reference code to generate a comparison flag (col. 5, lines 51-56, comparing the sampled digital code with a reference code to obtain a difference value between the both codes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM, KOVACS and Ham et al. the ability to include a code comparator configured to compare the sampling code with a reference code to generate a comparison flag as taught by Nagano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to detect a defective buffer circuit to KIM’s, KOVACS’ and Ham et al.’s device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20190362804 A1), KOVACS (US 20070208262 A1), Ham et al. (US 10198015 B1) and Nagano (US 6260975 B1) as applied to claim 20 above, and further in view of Huang et al. (US 11029721 B2).

As per claim 21, KIM, KOVACS, Ham et al. and Nagano substantially teach the claimed invention described in claim 20 (as rejected above).
However KIM, KOVACS, Ham et al. and Nagano do not explicitly teach that an oscillation signal sampling circuit configured to sample an oscillation signal during a sampling period to generate a sampled oscillation signal; and a counter configured to count the sampled oscillation signal to change a set value of the sampling code.
Huang et al. (US 11029721 B2) in an analogous art teach an oscillation signal sampling circuit configured to sample an oscillation signal during a sampling period to generate a sampled oscillation signal; and a counter configured to count the sampled oscillation signal to change a set value of the sampling code (col. 2, lines 49-52, generating, by an oscillator, an oscillation signal, and defining that a quantity of oscillation times of the oscillation signal within a unit time period is an original quantity of oscillation times; col. 2, lines 56-57, counting a total quantity of oscillation times of the oscillator within a sampling time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM, KOVACS, Ham et al. and Nagano the ability to include an oscillation signal sampling circuit configured to sample an oscillation signal during a sampling period to generate a sampled oscillation signal; and a counter configured to count the sampled oscillation signal to change a set value of the sampling code as taught by Huang et al. (US 11029721 B2) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the sampling code based on the sampled oscillation signal to KIM’s, KOVACS’, Ham et al.’s and Nagano’s device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20190362804 A1), KOVACS (US 20070208262 A1), Ham et al. (US 10198015 B1), Nagano (US 6260975 B1) and Huang et al. (US 11029721 B2) as applied to claim 21 above, and further in view of SAKAKIBARA et al. (US 20170318250 A1).

As per claim 22, KIM, KOVACS, Ham et al., Nagano and Huang et al. (US 11029721 B2) substantially teach the claimed invention described in claim 21 (as rejected above).
However KIM, KOVACS, Ham et al., Nagano and Huang et al. (US 11029721 B2) do not explicitly teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs.
SAKAKIBARA et al. in an analogous art teach that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs (fig. 13, para. 295, the initialization signal INI, the drive signal TRG, the sample pulse FDG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM, KOVACS, Ham et al., Nagano and Huang et al. (US 11029721 B2) the ability that the sampling period is set as a period from a point in time when the initialization pulse is generated until a point in time when logic level transition of the drive signal occurs as taught by SAKAKIBARA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine the sampling period for the defective buffer circuit detection to KIM’s, KOVACS’, Ham et al.’s, Nagano’s and Huang et al. (US 11029721 B2)’s device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20190362804 A1), KOVACS (US 20070208262 A1), Ham et al. (US 10198015 B1) and Nagano (US 6260975 B1) as applied to claim 20 above, and further in view of KAWATA et al. (US 20190305772 A1).

As per claim 23, KIM, KOVACS, Ham et al. and Nagano substantially teach the claimed invention described in claim 20 (as rejected above).
However KIM, KOVACS, Ham et al. and Nagano do not explicitly teach a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit.
KAWATA et al. in an analogous art teach a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit (para. 48, compares the output of the buffer circuit with the reference, the failure detection signal is output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of KIM, KOVACS, Ham et al. and Nagano the ability to include a reference code storage circuit configured to output the reference code providing a reference value for determining whether the buffer circuit is a defective circuit as taught by KAWATA et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine defective buffer circuit to KIM’s, KOVACS’, Ham et al.’s and Nagano’s device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111